Title: From James Madison to Rufus King, 21 October 1801 (Abstract)
From: Madison, James
To: King, Rufus


21 October 1801, Department of State. Directs King’s attention to complaint of Kimball and Lord, Ipswich, Massachusetts, merchants, against British seizure of brigantine Atlas off Portugal and condemnation of its cargo, which was to be delivered to Royal Manufactory of Tobacco at Seville. Requests King to assist them in their pursuit of justice in British courts; refers him to Williams or Erving for further information.
 

   Letterbook copy (DNA: RG 59, IM, vol. 5). 1 p. RC offered for sale in Joseph Rubinfine American Historical Autographs, List 96 (West Palm Beach, Fla., [1988]), item 34. Described as an ALS, 1½ pp.

